Title: From John Adams to John Jay, 4 January 1786
From: Adams, John
To: Jay, John


     
      Dear Sir—
      Grosvenor Square Jany. 4. 1786—
     
     A day or two after the receipt of your Letter of Novr. 1st. & that of President Lee. which came with it I wrote to the archbishop of Canterbury, by Colo. Smith, for an Hour when I might have the Honour to pay my Respects to his Grace—And was answerd very politely that he would be glad to have the Honour of seeing me, next day, between Eleven & twelve, accordingly I went Yesterday & was very agreably received, by a venerable & candid Prelate, with whom I had before only exchanged Visits of Ceremony—
     I told his Grace that at the desire of two very respectable Characters in America, the late President of Congress and the present secretary of State for the department of foreign affairs—I had the honor to be the Bearer to his Grace of a Letter from a Convention of Deligates from the Episcopal Churches in most of the southern States— which had been transmitted to me open, that I might be acquainted with its Contents— That in this Business however I acted in no official Character, having no Instructions from Congress nor indeed from the Convention, but I thought it most respectful to them, as well as to His Grace to present the Letter in Person— The Archbishop answered, that all that he could say at present, was that he was himself very well disposed to give the satisfaction desired, for he was by no means one of those, who wished that contentions should be kept up between the two Countries, or between one Party & another in america but on the Contrary was desirous of doing every thing in his power to promote Harmony & good Humour—
     I then said that if his Grace would take the trouble of reading two Letters, from Mr. Lee & Mr. Jay, he would perceive the motives of those Gentlemen in sending the Letters to my Care, I gave him the Letters which he read attentively & returned, and added that it was a great satisfaction to him to see, that Gentlemen of Character and Reputation, interested themselves in it, for that the Episcopalians in the United States, could not have the full & compleat Enjoyment of

their religious Liberties, without it and he subjoined that it was also a great satisfaction to him, to have received this visit from me, upon this occasion And he would take the Liberty to ask me, if it were not an improper Question, whether the interposition of the English Bishops would not give uneasiness & dissatisfaction in America
     I replyed that my answer could be only that of a private Citizen, and in that capacity I had o scruple to say, that the people of the United States in general were for a liberal and generous toleration— I might indeed employ a stronger word and call it a right & the first right of Mankind to worship God, according to their Consciences & therefore that I could not see any reasonable Ground for Dissatisfaction and that I hoped & believed there would be none of any consequence
     His Grace was then pleased to say that Religion in all Countries especially a Young one, ought to be attended to, as it was the foundation of Goverment— He hoped the Characters which should be recommended would be good ones— I replied that there were in the Churches in America able Men of Characters altogether irreproachable and that such & such only—I presumed would be recommended— I then rose to take my Leave, and his Grace then asked me, if he might be at liberty to mention that I had made him this Visit on this occasion I answered, Certainly if his Grace should judge it proper.
     Thus Sir I have fulfilled my Commission and remain as usual—Your Sincere friend & most / obedient Servant—
     
      John Adams.
     
    